DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 5 and 9 - 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa (US 20120050559 A1.)
	Regarding claim 1, Hasegawa discloses an imaging element (11), which comprising a first image capture region (Fig. 4, sensor area 1) including a plurality of pixels (Fig. 4, A1/A2/A3/etc.) and a second image capture region (Fig. 4, sensor area 2) including a plurality of pixels (Fig. 4, A5/A6/A7/etc.) and wherein different image 
a first pixel (Fig. 4; A1, within sensor area 1) that generates a signal to be used for setting the image capture condition in the first image capture region (signal from detection areas within sensor area 1 are used to determine proper capturing conditions (image quality control, [0028]) for sensor area 1 independently from other sensor areas, [0031, 0033]); and
a second pixel (Fig. 4; A5, within sensor area 2) that generates a signal to be used for setting the image capture condition in the second image capture region (signal from detection areas within sensor area 2 are used to determine proper capturing conditions (“image quality control,” [0028]) for sensor area 2 independently from other sensor areas, [0031, 0033]).

Regarding claim 2, Hasegawa discloses claim 1, wherein:
the first image capture region includes the first pixel (Fig. 4 shows A1 is a part of sensor area 1); and
the second image capture region includes the second pixel (Fig. 4 shows A5 is a part of sensor area 2.)

Regarding claim 3, Hasegawa discloses claim 2, wherein:
the image capture condition in the first image capture region is set based upon the signals outputted from the first pixel in a plurality of times, and the image capture 

Regarding claim 4, Hasegawa discloses claim 2, further comprising:
a third pixel (Fig. 4; A2, within sensor area 1) that generates a signal to be used for setting the image capture condition in the first image capture region (signal from detection areas within sensor area 1 including A2 are used to determine proper capturing conditions (image quality control, [0028]) for sensor area 1, [0031, 0033]); and
a fourth pixel (Fig. 4; A6, within sensor area 2) that generate a signal to be used for setting the image capture condition in the second image capture region (signal from detection areas within sensor area 2 including A6 are used to determine proper capturing conditions (image quality control, [0028]) for sensor area 2, [0031, 0033]).

Regarding claim 5, Hasegawa discloses claim 4, wherein:
the first image capture region includes the third pixel (Fig. 4 shows A2 is a part of sensor area 1); and
the second image capture region includes the second pixel (Fig. 4 shows A6 is a part of sensor area 2.)

Regarding claim 9, Hasegawa discloses claim 1, wherein:
the first pixel is arranged in a region other than the second image capture region (Fig. 4 shows A1 is a part of sensor area 1 and not sensor area 2), and
the second pixel is arranged in a region other than the first image capture region (Fig. 4 shows A5 is a part of sensor area 2 and not sensor area 1.)

Regarding claim 10, Hasegawa discloses an imaging element (11), in which different image capture conditions are able to be set in each of image capture regions (capturing conditions (“image quality control,” [0028]) for each sensor area is set independently from other sensor areas, [0031, 0033]); comprising:
a first image capture region that captures a subject (pixels from sensor area 1 that capture the subject shown in Figs. 3A/B);
a second image capture region that generates a signal to be used for determining a setting value of the image capture condition in the first image capture region (areas within sensor area 1 that are used to set image quality control for sensor area 1, [0028, 0031, 0033]);
a third image capture region that captures a subject (pixels from sensor area 2 that capture the subject shown in Figs. 3A/B); and
a fourth image capture region that generates a signal to be used for determining a setting value of the image capture condition in the third image capture region (areas 

Regarding claim 11, Hasegawa discloses an imaging device (Fig. 1, 100) comprising the imaging element (11) according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kuriyama, et al. (WO 2013164915 A1.)
Note: For greatest clarity, the US-equivalent document (US 20150077590 A1) of the above listed Japanese-language publication will be used in the following rejections.

Regarding claim 6, Hasegawa discloses claim 5.  However, while Hasegawa discloses various pixel areas as shown in Fig. 4, the reference fails to specifically disclose that the pixels receive light in a first and second color, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be 
Kuriyama disclose an imaging device (Fig. 5, 500) containing an imaging element (Fig. 2, 113) divided into regions (Fig. 17; shadowed area 611, intermediate area 612, and highlighted area 613), similar to Hasegawa.  Additionally, Kuriyama discloses that a first region (for example, intermediate area 612) has a first pixel and third pixel that receives light in a first and second color, respectively (Fig. 2; pixel group 131 within intermediate are 612 has R and B pixels) and a second region (for example, highlighted area 613) has a second pixel and fourth pixel that receives light in the first color and the second color, respectively (Fig. 2; pixel group 131 within highlighted area has R and B pixels).
This pixel arrangement can similarly be incorporated with Hasegawa.  This arrangement allows the camera to capture an image with proper color reproduction while also permitting for sensor areas adjustment from Hasegawa.  Therefore, because Hasegawa discloses pixel areas similar to pixel groups 131 of Kuriyama, it would have been obvious to one of ordinary skill in the art to use the color filter arrangement disclosed in Kuriyama to capture the subject image.  

Regarding claim 7, the combination satisfies claim 6, and additionally Hasegawa discloses the image capture condition in the first image capture region is set based upon the signals outputted from the first pixel and the third pixel in a plurality of times, and the image capture condition in the second image capture region is set based upon 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Mitsunaga (US 20100053346 A1) discloses an image processing apparatus.
Tamura (US 20140168463 A1) discloses an image-processing device.
Nishi (US 20150350555 A1) discloses an electronic apparatus.
Nishi (US 20160112644 A1) discloses an electronic apparatus.
Kinoshita (US 20160316132 A1) discloses an electronic apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dwight Alex C. Tejano/
Examiner




/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698